Opinion issued April 28, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00103-CV
                            ———————————
  GERALD EUGENE SMALLEY A/K/A YAZID MALIK BEY, Appellant
                                        V.
 FOUR BROWN AND WHITE PAINT HORSES AND ONE BLACK AND
              WHITE PAINT HORSE, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1147414


                          MEMORANDUM OPINION

      Appellant, Gerald Eugene Smalley also known as Yazid Malik Bey, attempts

to appeal from the December 27, 2019 order of disposition on trial de novo of the

right to possession of four brown and white paint horses and one black and white

paint horse ordered seized by the Justice Court. We dismiss the appeal.
      On December 13, 2019, the Justice Court ordered five horses seized from

Gerrald Eugene Smalley also known as Yazid Malik Bey. Bey appealed that ruling

to the County Court at Law No. 2, and after a non-jury trial de novo, that court signed

an order determining that the animals were cruelly treated or abandoned by Bey and

ordering that Bey was divested of the seized animals. Bey then filed a notice of

appeal.

      Section 821.025 permits an owner, who has been divested of ownership of an

animal, to appeal that order to the county court or county court at law. See TEX.

HEALTH & SAFETY CODE § 821.025(a). The decision of the county court at law “is

final and may not be further appealed.” Id. § 821.025(e); see Madison v. Harris

County, No. 01-17-00675-CV, 2017 WL 4414035, at * 1 (Tex. App.—Houston [1st

Dist.] Oct. 5, 2017, no pet.) (dismissing attempted appeal from county court at law

order on trial de novo of right to possession of animals under Section 821.023

because no appeal is permitted under Section 821.025(e)).

      The Court issued a notice to Bey concerning our intent to dismiss this appeal

for lack of jurisdiction, noting that no appeal is permitted from the County Court at

Law’s order. The order was returned as undeliverable on February 28, 2020.

Appellee, Harris County, filed a motion to dismiss, including a certificate of service




                                          2
to Bey at the same address that this Court has for Bey. No response to this Court’s

notice, or to Harris County’s motion, was received.1

      Because Bey is prohibited by statute from appealing the County Court at Law

order, we dismiss the appeal for lack of jurisdiction. Any pending motions are

dismissed as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




1
      Appellant is responsible for updating his mailing address. See TEX. R. APP. P. 9.1(b)
      (requiring pro se appellants to give the party’s mailing address and email address
      whenever that party files any document with the Court).
                                            3